Per Curiam.

The order appealed from embodies provisions which are not to be found in the stipulation of settlement made in open court. Terms of that agreement may not be altered subsequently without the assent of the parties.
The order should be modified by striking from the first paragraph the words “ a complete ” and substituting therefor the word “ an ” and by striking from the second decretal paragraph that portion thereof beginning with the words “ and that any issues ” and ending with the words “ except as set forth in the stipulation of settlement”, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.
Present — Martin, P. J., Townley, Glennon, Dore and Cohn, JJ.
Order unanimously modified by striking from the first paragraph the words “a complete” and substituting therefor the word “an” and by striking from the second decretal paragraph that portion thereof beginning with the words “ and that any issues ” and ending with the words “ except as set forth in the stipulation of settlement”, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.